                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SALVADOR, et al.,

                      Plaintiffs,
                                                         CIVIL ACTION
           v.                                            NO. 18-01608


 SESSIONS, et al.,

                      Defendants.


                                    MEMORANDUM

      AND NOW, this 9th day of April, 2019, upon consideration of Defendants’

Motion for Summary Judgment, (ECF No. 8), Petitioners’ Response, (ECF No. 9),

Defendants’ Reply, (ECF No. 10), and after hearing oral argument, (ECF No. 14), it is

hereby ORDERED that the motion is GRANTED and judgment is entered for the

Defendants.


                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
